DETAILED ACTION
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claims 2 and 12 are cancelled; claims 1, 3-11 and 13-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 23 December 2021, and Interview Summary included herein, with respect to the amendments to the claims have been fully considered and are persuasive. The rejection of claims 1 and 11 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Pohlman on 13 January 2022.
The application has been amended as follows (see also attached email from Applicant):

In claim 1, line 12, immediately after “determine that” --the-- was deleted, and --at least one of the-- was inserted.
In claim 1, line 12, immediately after “blood flow”, --and-- was deleted, and --or-- was inserted.
In claim 3, line 4, immediately after “determine that”, --the-- was deleted, and --at least one of the-- was inserted.
In claim 3, line 4, immediately after “blood flow”, --and-- was deleted, and --or-- was inserted.
In claim 3, line 6, immediately after “proportional to”, --the-- was deleted, and --at least one of the-- was inserted.
In claim 3, line 7, beginning of the line, --and-- was deleted, and --or-- was inserted.
In claim 4, line 5, immediately after “determine that”, --the-- was deleted, and --at least one of the-- was inserted.
In claim 4, line 5, immediately after “blood flow”, --and-- was deleted, and --or-- was inserted.
In claim 4, line 7, immediately after “proportional to”, --the-- was deleted, and --at least one of the-- was inserted.
In claim 4, line 8, beginning of the line, --and-- was deleted, and --or-- was inserted.
In claim 7, line 2, immediately after “based on”, --at least one of-- was inserted.

In claim 7, line 2, immediately after “heart rate”, --and-- was deleted, and --or-- was inserted.
In claim 9, line 2, immediately after “based on”, --the-- was deleted, and --at least one of the-- was inserted.
In claim 9, line 2, immediately after “blood flow”, --and-- was deleted, and --or-- was inserted.
In claim 10, line 6, immediately after “based on”, --the-- was deleted, and --at least one of the-- was inserted.
In claim 10, line 6, immediately after “blood flow”, --and-- was deleted, and --or-- was inserted.
In claim 11, line 11, immediately after “determining that”, --the-- was deleted, and --at least one of the-- was inserted.
In claim 11, line 11, immediately after “blood flow”, --and-- was deleted, and --or-- was inserted.
In claim 13, line 4, immediately after “determining that”, --the-- was deleted, and --at least one of the-- was inserted.
In claim 13, line 4, immediately after “blood flow”, --and-- was deleted, and --or-- was inserted.
In claim 13, line 6, immediately after “proportional to”, --the-- was deleted, and --at least one of the-- was inserted.
In claim 13, line 6, immediately after “blood flow”, --and-- was deleted, and --or-- was inserted.

In claim 14, line 5, immediately after “blood flow”, --and-- was deleted, and --or-- was inserted.
In claim 14, line 7, immediately after “proportional to”, --the-- was deleted, and --at least one of the-- was inserted.
In claim 14, line 7, immediately after “blood flow”, --and-- was deleted, and --or-- was inserted.

Allowable Subject Matter
Claims 1, 3-11 and 13-15 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792